DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.

Claims 1-11, 13, 15-25 are pending.  Claims 10-11, 13, 15-19 are being examined.  Claims 12 and 14 are canceled.  Claims 1-9 and 20-25 are withdrawn from further consideration.  Claims 10 and 13 are amended with no new subject matter being introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “heating the MOF to a temperature greater than the MOF’s decomposition temperature”.  However, claim 10 from which claim 11 depends requires heating the MOF to a temperature of above 200°C to below 500°C.  It is unclear as to what temperature the MOF is heated to.  For example, if the MOF has a decomposition temperature of 400°C, heating the MOF to a temperature of 300°C would meet the limitation of claim 10 but not that of claim 11.  Also, if the MOF has a decomposition temperature of above 500°C, it is unclear as to whether the heating temperature should be above 500°C or within the range of 200-500°C.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites “heating the MOF to a temperature greater than the MOF’s decomposition temperature”.  However, claim 10 from which claim 11 depends requires heating the MOF to a temperature of above 200°C to below 500°C.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11, 13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. (Bai et al., “1D-MnO2, 2D-MnO2 and 3D-MnO2 for low-temperature oxidation of ethanol”, Applied Catalysis B: Environmental 164 (2015) 241-250).
Considering claims 10-11, 13, 15-16, and 19, it should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the product is a metal oxide catalyst with a planer or two-dimensional morphology.
Bai teaches a porous metal oxide catalyst with a planar or two-dimensional morphology by teaching a porous 2D-MnO2 catalyst (Bai, abstract).
Considering claims 17-18, the claims are directed to a metal oxide catalyst having a planar or two-dimensional morphology.  Bai teaches a planar or two-dimensional morphology by teaching a porous 2D-MnO2 catalyst (Bai, abstract).  Thus, the catalyst of Bai would be capable of oxidizing VOCs to carbon dioxide, water and mineral compounds wherein the VOCs include one or more selected from the group consisting of aliphatic hydrocarbons, aromatic hydrocarbons, and other aliphatic and aromatic compounds.  
Nonetheless, Bai teaches the catalyst is used for oxidizing VOCs such as ethanol into carbon dioxide and water (Bai, Introduction on page 241).

Response to Arguments
Applicant’s arguments filed regarding the Song and Zhang references have been fully considered but are moot because the Song and Zhang references are not used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734